DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 7 September 2021.  Amendments to claims 1-15 and 18-20 are acknowledged and have been carefully considered.  Claims 1-20 are pending and considered below.         

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 17 as recited claims “wherein receiving the second content comprises receiving the second content associated with the second side of the billboard,” however the written description does not include any disclosures related to providing content to a user related to a second side of a billboard.  Examiner is guided by written description paragraphs 

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  The independent claim from which claims 16 and 17 depend has been amended to claim a system rather than a method, however claims 16 and 17 are not amended accordingly.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavesky et al. (20180114251) in view of Gluzberg et al. (9,158,414).

Claim 1:	Zavesky discloses a system comprising a memory storage and a processing unit coupled top the memory storage, wherein the processing unit is configured to perform a method, the method comprising: 
receiving a definition of a geographical zone ([22 “spatial processor configured to receive mobility information related to a number of vehicles, including vehicles within a region or area including the digital billboard 122. The mobility information can include, e.g., a location, position, bearing, motion or some other spatial reference related to the location or position for each vehicle,” 23]); 
calculating at least two vectors of propagation to be tracked within the geographical zone, wherein calculating the at least two vectors of propagation to be tracked within the geographical zone comprises ([40 “spatial information, including one or more trajectories, e.g., a first trajectory 213a, of the eastbound vehicles 206a and a second trajectory 213b of the westbound vehicles,” 41, Figs. 2, 9B, 9C]): 
determining a first vector of propagation to qualify a mobile computing device tracked within the geographical zone, and determining a second vector of propagation to qualify the mobile computing device tracked within the geographical zone ([40 “one or more trajectories, e.g., a first trajectory 213a, of the eastbound vehicles,”; 
establishing content to be transmitted to consumers within the geographical zone, ([44 “audience members and media content can be identified and displayed while vehicle and its drives and/or passengers pass within the exposure region 210 of the digital billboard,” 58 “directed advertising or marketing material can be presented through the vehicles various on-board systems. In one example, the radio can simply be instructed to present the directed advertising or marketing material. In other embodiments, audio and/or video content can be displayed through an on-board display,” 59]) wherein establishing the content to be transmitted to the consumers within the geographical zone comprises: 
receiving a first content associated with the first vector ([46 “signaling element 942 can exemplary be directed at a 65-90 degree viewable area, signaling element 944 can be directed at a 45-60 degree viewable area, and signaling element 946 can be directed at a 0-45 degree viewable area,” 49 “targeted code area 1014 can be a simple code that can be read by equipment of a vehicle. In another embodiment, the targeted code areas can include content that can be observed by the equipment of the vehicle and be replayed to the occupants of the vehicle as exemplarily directed, whether to the driver or passenger. Thus, each targeted code area 1012, 1016, 1018, and 1020 contains some observable media content that can be replayed in the vehicle,”]), and 
receiving a second content associated with the second vector ([46 “signaling element 942 can exemplary be directed at a 65-90 degree viewable area, signaling element 944 can be directed at a 45-60 degree viewable area, and signaling element 946 can be directed at a 0-45 degree viewable area,” 49 “targeted code area 1014 can be a simple code that can be read by equipment of a vehicle. In another embodiment, the targeted code areas can include content that can be observed by the equipment of the vehicle and be replayed to the occupants of the vehicle as exemplarily directed, whether to the driver or passenger. Thus, each targeted code area 1012, 1016, 1018, and 1020 contains some observable media content that can be replayed in the vehicle,”]) ; and 
qualifying a consumer associated with the mobile computing device for the content, wherein qualifying the consumer associated with the mobile computing device comprises qualifying the consumer based on a comparison a direction of travel of the mobile computing device associated with the consumer ([25, 36 “targeted billboard 202 includes a display screen that is facing west, to provide messages and/or advertisements to eastbound traffic 206a along the eastbound roadway segment,”]) with at least one of the following: 
the first vector of propagation ([46, 47]), and the second vector of propagation ([46, 47]): 
causing a transmission of at least one of the following:
the first content to the consumer when the first vector associated with the first content corresponds to the direction of travel of the mobile computing device associated with the consumer ([35 “single digital billboard provided along a roadway can include two or more displays facing in two or more independent directions, e.g., opposite directions. Thus, the same infrastructure, in terms of system components 102, 106, 108, 110, 114, 118, 120 can be used to independently drive two digital billboards 122. During rush hour traffic, a first high value advertisement can be displayed in one direction, e.g., facing oncoming rush hour traffic, while a low value advertisement can be displayed in the other direction, e.g., facing the direction opposite to the rush hour traffic,” 37, 40 “first trajectory 213a, of the eastbound vehicles 206a and a second trajectory 213b of the westbound vehicles,”]) and 
the second content to the consumer when the second vector associated with the second content corresponds to the direction of travel of the mobile computing device associated with the consumer ([35 “single digital billboard provided along a roadway can include two or more displays facing in two or more independent directions, e.g., opposite directions. Thus, the same infrastructure, in terms of system components 102, 106, 108, 110, 114, 118, 120 can be used to independently drive two digital billboards 122. During rush hour traffic, a first high value advertisement can be displayed in one direction, e.g., facing oncoming rush hour traffic, while a low value advertisement can be displayed in the other direction, e.g., facing the direction opposite to the rush hour traffic,” 37, 40 “first trajectory 213a, of the eastbound vehicles 206a and a second trajectory 213b of the westbound vehicles,”]); 
Zavesky discloses the provision of advertisements to vehicles traveling in different directions or vectors with respect to views of an advertising presentation device, and Zavesky does not explicitly disclose, however Gluzberg discloses:
receiving a pin drop action from the mobile computing device, the pin drop action being received when the mobile computing device is within the radius of the geographical zone (3:56-67 “mapping application 120 may include instructions to determine a fingertip radius corresponding to a request to associate a drop pin graphic element with mapping data for a feature displayed on a display device of the client device. The mapping application may also include instructions to receive map data, feature snapping data, and/or drop pin data from the server 104 in response to data requests including the fingertip radius via a communication module….map content may include feature snapping data, feature data, drop pin date, point of interest information, geographic query matches, indications of traffic, advertisements,” 5:4-32, Fig. 4A); and 
storing all content within the radius and associating the content with the pin drop action in response to receiving the pin drop location within the radius of the geographical zone (5:33-52 “response 250 may correspond to a data structure including a single electronic message or a series of electronic messages sent from the server 104 to the client device 102, depending on the scenario and/or embodiment. The response 250 may include various data that may be used by the system 100 to generate, associate, and display a drop pin element with a map feature displayed at the client device,” 7:5-35).
Therefore it would be obvious for Zavesky to receive a pin drop action from the mobile computing device, the pin drop action being received when the mobile computing device is within the radius of the geographical zone and store all content within the radius and associating the content with the pin drop action in response to receiving the pin drop location within the radius of the geographical zone as per the steps of Gluzberg in order to provide users with access to a wide range of customized location and geographic related information as a result of a user’s interaction with a pin drop enabled geographical display, and thereby more likely satisfy user requests and possibly increase user’s interactions with the claimed system.


Claim 2:	Zavesky discloses the method of claim 1, and Zavesky further discloses defining a target audience profile for the geographical zone ([25, 27, 28, 29]).  

Claim 3	Zavesky discloses the method of claim 2, and Zavesky further discloses subdividing the target audience profile based on at least one of the following: 
the first vector of propagation of the mobile computing device tracked within the geographical zone ([26 “individual profiles 112 can include information in the form of individual profiles. The individual profiles can include one or more pieces of information entered by corresponding users of the vehicles, including those vehicles reported by the camera system,” 28 “individualized directed advertising or marketing material can be provided to each target vehicle or driver/passenger for the targeted vehicle according to a determined or otherwise estimated profile for that vehicle or driver/passenger,”]), and 
the second vector of propagation of the mobile computing device tracked within the geographical zone ([26, 28]), 
wherein the mobile computing device is associated with a member of the target audience profile ([26, 28, 38 “mobile service provider tower 215, e.g., a mobile cellular radio communications tower 215. The cell tower 215 can be in wireless communication with mobile communication devices in one or more of the cars 208, 212 in the roadway segments 204a, 204b proximate to the digital billboard,”]).  

Claim 4:	Zavesky discloses the method of claim 1, and Zavesky further discloses calculating the direction of travel of the mobile computing device in the geographical zone ([39 “camera system 102 and audience detector 106 of FIG. 1 can be utilized to determine trajectories for the cars 208. The term trajectory, as used herein, can include one or more of position, e.g., geo-coordinates, direction, e.g., compass bearing, and motion,” 40, 41]).  

Claim 5:	Zavesky discloses the method of claim 4, and Zavesky further discloses wherein calculating the direction of travel of the mobile computing device in the geographical zone comprises: 
receiving a first location of the mobile computing device within the geographical zone ([39 “Motion can include one or more of speed, velocity, acceleration, and deceleration. In some embodiments, motion aspects of the trajectory can be determined according to two or more position updates,”]), 
receiving a second location of the mobile computing device within the geographical zone ([39]), and 
comparing the first location with the second location to ascertain the direction of travel of the mobile computing device ([39, 40 “audience detector 220 receives spatial information, including one or more trajectories, e.g., a first trajectory 213a, of the eastbound vehicles 206a and a second trajectory 213b of the westbound vehicles,”]).  

Claim 6:	Zavesky discloses the method of claim 1, and Zavesky further discloses wherein qualifying the consumer associated with the mobile computing device for the content comprises attributing the first content with the consumer when the first vector associated with the first content corresponds to the direction of travel of the mobile computing device associated with the consumer ([40 “audience detector 220 receives spatial information, including one or more trajectories, e.g., a first trajectory 213a, of the eastbound vehicles 206a and a second trajectory 213b of the westbound vehicles,” 41 “audience detector 220 may receive trajectories for cars 208 within a proximity of the digital billboard 202 and/or at distances remote from the digital billboard. The audience detector 220 can be configured to process the trajectories,” 48 “each targeted code area 1012, 1014, 1016, 1018, and 1020 can provide a unique directed advertising or marketing materials for different audiences,”]). 

Claim 7:	Zavesky discloses the method of claim 1, and Zavesky further discloses wherein qualifying the consumer associated with the mobile computing device for the content comprises attributing the second content with the consumer when the second vector associated with the second content corresponds to the direction of travel of the mobile computing device associated with the consumer ([40 “audience detector 220 receives spatial information, including one or more trajectories, e.g., a first trajectory 213a, of the eastbound vehicles 206a and a second trajectory 213b of the westbound vehicles,” 41 “audience detector 220 may receive trajectories for cars 208 within a proximity of the digital billboard 202 and/or at distances remote from the digital billboard. The audience detector 220 can be configured to process the trajectories,” 48 “each targeted code area 1012, 1014, 1016, 1018, and 1020 can provide a unique directed advertising or marketing materials for different audiences,”]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the determination of multiple audience members and mobile devices, as well as determining the targeting and delivery of multiple targeted zone content materials to multiple devices, to disclose attributing second content corresponding to vehicles traveling on second vectors.

Claim 8:	Zavesky in view of Gluzberg discloses the system of claim 1 above, and Zavesky does not explicitly disclose, however Gluzberg discloses receiving a selection to view all of the content corresponding to the pin drop action (4:4-14, 5:39-49 “generate, associate, and display a drop pin element with a map feature displayed at the client device 102 that a user selects with a long press gesture. While the response 250 of FIG. 2b illustrates several types of data that may be used to generate and display a snapped drop pin element, the systems and methods described herein may use all or only some of the types of data. In some embodiments, the response may include drop pin graphical data 252, drop pin location data 254, and drop pin text data,”). 
Therefore it would be obvious for Zavesky to receive a pin drop action from the mobile computing device, the pin drop action being received when the mobile computing device is within the radius of the geographical zone and store all content within the radius and associating the content with the pin drop action in response to receiving the pin drop location within the radius of the geographical zone as per the steps of Gluzberg in order to provide users with access to a wide range of customized location and geographic related information as a result of a user’s interaction with a pin drop enabled geographical display, and thereby more likely satisfy user requests and possibly increase user’s interactions with the claimed system.

Claim 9:	Zavesky in view of Gluzberg discloses the system of claim 8 above, and Zavesky does not explicitly disclose, however Gluzberg discloses displaying all of the content based on the selection (4:4-14, 5:39-49 “generate, associate, and display a drop pin element with a map feature displayed at the client device 102 that a user selects with a long press gesture. While the response 250 of FIG. 2b illustrates several types of data that may be used to generate and display a snapped drop pin element, the systems and methods described herein may use all or only some of the types of data. In some embodiments, the response may include drop pin graphical data 252, drop pin location data 254, and drop pin text data,”). 
Therefore it would be obvious for Zavesky to display all of the content based on the selection as per the steps of Gluzberg in order to provide users with access to a wide range of customized location and geographic related information as a result of a user’s interaction with a pin drop enabled geographical display, and thereby more likely satisfy user requests and possibly increase user’s interactions with the claimed system.

Claim 10:	Zavesky in view of Gluzberg discloses the system of claim 1 above, and Zavesky further discloses wherein qualifying the consumer associated with the mobile computing device for the content further comprises assessing a profile associated with the consumer ([25, 26, 27, 28, 29]).  

Claim 11:	Zavesky in view of Gluzberg discloses the system of claim 10 above, and Zavesky further discloses wherein assessing the profile associated with the consumer comprises assessing a demographic of the consumer ([27]).  

Claim 12:	Zavesky in view of Gluzberg discloses the system of claim 1 above, and Zavesky further discloses wherein establishing content to be transmitted to the consumers within the geographical zone comprises establishing an advertisement to be transmitted to the consumers ([18 “targeted billboard can provide a second set of directed advertising or marketing material to target vehicles,” 19, 42, 43]).  

Claim 13:	Zavesky in view of Gluzberg discloses the system of claim 1 above, and Zavesky further discloses wherein receiving the definition of the geographical zone comprises receiving a location of a billboard ([23 “exposure region,” 24]).  

Claim 14:	Zavesky in view of Gluzberg discloses the system of claim 13 above, and Zavesky further discloses wherein calculating the at least two vectors of propagation to be tracked within the geographical zone comprises establishing the second vector relative to a first side of the billboard ([45-47]).  

Claim 15:	Zavesky in view of Gluzberg discloses the system of claim 13 above, and Zavesky further discloses wherein calculating the at least two vectors of propagation to be tracked within the geographical zone comprises establishing the second vector relative to a second side of the billboard ([36 “display screen that is facing west, to provide messages and/or advertisements to eastbound traffic 206a along the eastbound roadway segment 204a. In the illustrative example, seventeen cars 208a, 208b are on the eastbound segment of roadway,” 37 “Vehicles on the eastbound lanes 204a that fall outside of the exposure region 210 are not considered to be within the audience of users. Likewise, vehicles on the westbound lanes 204b fall inside of the exposure region 210 of the digital display 202, but are not considered as their westbound trajectories indicate they are driving away from the display,” 40 “audience detector 220 receives spatial information, including one or more trajectories, e.g., a first trajectory 213a, of the eastbound vehicles 206a and a second trajectory 213b of the westbound vehicles,” 45-47]). Examiner Note: Examiner, under a broadest reasonable interpretation, interprets Zavesky’s disclosures related to the determination of the direction of travel of a vehicle relative to each facing side of a billboard to disclose calculating at least two vectors of propagation because each vehicle’s motion and vector relative to each side of a billboard is determined and used to provide content.

Claim 16:	Zavesky in view of Gluzberg discloses the method of claim 14 above, and Zavesky further discloses wherein receiving the first content comprises receiving the first content associated with the first side of the billboard ([41 “audience detector 220 determines which of the cars 208 within the exposure region 210 and traveling eastbound, can be exposed to any messages and/or advertisements presented at the digital billboard,” 49, 58]).  

Claim 17:	Zavesky in view of Gluzberg discloses the method of claim 15 above, and Zavesky further discloses wherein receiving the second content comprises receiving the second content associated with the second side of the billboard ([36 “targeted billboard 202 includes a display screen that is facing west, to provide messages and/or advertisements to eastbound traffic 206a along the eastbound roadway segment,” 37 “vehicles on the westbound lanes 204b fall inside of the exposure region 210 of the digital display 202, but are not considered as their westbound trajectories indicate they are driving away from the display,” 39, 40 “first trajectory 213a, of the eastbound vehicles 206a and a second trajectory 213b of the westbound vehicles 206b. The trajectories are illustrated as vectors with arrows indicating direction and sizes corresponding to magnitude,” 41]). Examiner Note: Examiner, under a broadest reasonable interpretation, interprets Zavesky’s disclosures related to determining the directional vectors of vehicles relevant to a billboard (i.e., east and west) and the provision of content to a vehicle accordingly, to be appreciated by a person of skill in the art to encompass the provision of second content associated with the second side of a billboard.

Claim 18:	Zavesky in view of Gluzberg discloses the system of claim 16 above, and Zavesky further discloses wherein qualifying the consumer based on the comparison the direction of travel of the mobile computing device associated with the consumer comprises determining that the consumer is traveling towards the first side of the billboard ([41 “audience detector 220 determines which of the cars 208 within the exposure region 210 and traveling eastbound, can be exposed to any messages and/or advertisements presented at the digital billboard,” 49, 58]).  

Claim 19:	Zavesky in view of Gluzberg discloses the system of claim 16 above, and Zavesky further discloses wherein qualifying the consumer based on the comparison of the direction of travel of the mobile computing device associated with the consumer comprises determining that the consumer is traveling towards the second side of the billboard ([36 “targeted billboard 202 includes a display screen that is facing west, to provide messages and/or advertisements to eastbound traffic 206a along the eastbound roadway segment,” 37 “vehicles on the westbound lanes 204b fall inside of the exposure region 210 of the digital display 202, but are not considered as their westbound trajectories indicate they are driving away from the display,” 39, 40 “first trajectory 213a, of the eastbound vehicles 206a and a second trajectory 213b of the westbound vehicles 206b. The trajectories are illustrated as vectors with arrows indicating direction and sizes corresponding to magnitude,” 41]). Examiner Note: Examiner, under a broadest reasonable interpretation, interprets Zavesky’s disclosures related to determining the directional vectors of vehicles relevant to a billboard (i.e., east and west) and the provision of content to a vehicle accordingly, to be appreciated by a person of skill in the art to encompass the provision of second content associated with the second side of a billboard..  

Claim 20:	Zavesky in view of Gluzberg discloses the system of claim 1 above, and Zavesky further discloses transmitting data to a vehicle associated with the mobile computing device ([45, 56, 58]).

Response to Arguments
	Applicant’s arguments and amendments, see Remarks/Amendments submitted 7 September 2021 with respect to the rejection of claims 1-20 have been carefully considered.
Double Patenting
Applicant’s arguments, see Remarks/Amendments, filed 7 September 2021, with respect to the previous rejection under nonstatutory double patenting have been fully considered and are persuasive.  The filing of a Terminal Disclaimer specifying the previously issued patents including claims 1-20 of U.S. Patent No. 10685380, claims 1-20 of US Patent No. 10621621, and claims 1-22 of US Patent No. 10521822 results in the withdrawal of the nonstatutory double patenting rejection. 
Claim Rejections - 35 USC § 112, First and Second Paragraph
	a.	With respect to the rejection of claim 17 under 35 USC 112 First Paragraph, the Applicants, apart from noting the rejection, have not offered any arguments or amendments with respect to the rejection, and thus the rejection of Claim 17 under 35 USC 112 First Paragraph is maintained.
	b.	Applicants’ amendments to claims 1-15 and 18-20 are sufficient to overcome the rejection of all claims 1-20 under 35 USC 112 second paragraph as not specifically claiming implementation by a computing device, and therefore the rejection is withdrawn.
Claim Objections
	Applicants’ amendments to Claim 19 are sufficient to overcome the previous objection to claim 19 and therefore the objection is withdrawn. 
Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 7 September 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of previously relied upon reference Zavesky in view of newly cited to reference Gluzberg.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682